DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 02/14/2022 & 03/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 18, and 19 have been amended. Claims 1-26 are pending. 

Allowable Subject Matter

Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent Claims 1, 18, and 19 distinguishes over the prior art in that no combination of the prior art specifically teaches a  connection interface conversion chip, comprising: a universal serial bus interface circuit, suitable for coupling to a universal serial bus connector; a display port interface circuit, coupled to a display port sink device through a display port connector; a universal serial bus core circuit, coupled to the universal serial bus interface circuit and the display port interface circuit; and a switching circuit, coupled to the universal serial bus interface circuit and the display port interface circuit, wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit no matter whether the switching circuit is reconfigured.

US PGPUB 2016/0127671 discloses a USB extension bridge containing a switch that transmits either USB/Displayport protocol signals or Displayport protocol signals to different output ports. No mention of a switching circuit that supports only one specific conduction 

US PGPUB 2012/0307143 discloses converting USB protocol signals into Displayport protocol signals and transmitting converted Displayport signals to the Displayport output port. No mention of a switching circuit that supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit no matter whether the switching circuit is reconfigured is present.

US PGPUB 2016/0112711 discloses a Displayport interface circuit coupled to a Displayport connector that is further coupled to a video sink via the Displayport connector to transmit Displayport signals. No mention of a switching circuit that supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit no matter whether the switching circuit is reconfigured is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184     


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184